Citation Nr: 1632136	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Parkinson's disease on a presumptive basis due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran states that, while he was deployed to Japan at Tachikawa Air Base from January 17, 1966, to March 26, 1966, see service personnel record chronological listing of service, he was sent to the American base at Cam Ranh Bay in the Republic of Vietnam for a 10 day period of temporary duty.  He explained that in his work as an inventory management specialist, he was sent to Cam Ranh Bay in order to replenish C-130 flyaway kits.  The Veteran's service personnel records are silent as to any service in the Republic of Vietnam.  However, the January 2012 formal finding of unavailability concerning the Veteran's herbicide exposure does not reflect that any records pertaining to the Veteran's unit, the 776th Troop Carrier Squadron, were consulted or searched.  As such, remand is necessary.

In addition, any outstanding medical records should be obtained.  His most recent VA records are dated June 1, 2011

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding medical records, to include VA records for the period beginning June 2, 2011.  

2.  Request from the JSRRC or other appropriate custodian for unit records, logs, flight records, morning reports, and other related documents applicable to the 776th Troop Carrier Squadron at Tachikawa Air Base from January 17, 1966, to March 26, 1966, and make a determination of whether it is as likely as not that the Veteran travelled to the Republic of Vietnam as part of a temporary duty assignment lasting ten days.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



